DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filtering element fixed to the filtering wall, as recited in claim 10, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordana in view of Liu (WO 2011/097831).
	There is disclosed in Jordana a filter system, comprising: a filter holder cup 3; a cup body 2 mountable within the filter holder cup, the cup body including a bottom wall provided with a dispensing hole for dispensing infused coffee from a valve 5, and a side wall that bounds a compartment with the bottom wall; a separating filtering wall 1 positioned within the compartment between an upper housing chamber housing coffee powder and a lower dispensing chamber including the dispensing hole, wherein the filtering wall includes a plurality of through holes, and further wherein the bottom wall includes a central dip where the dispensing hole is positioned.
	Liu discloses, in a filtering system, the use of a filtering element 36 configured to protect a dispensing hole 23 of a filter cup body 20, the filter cup body being mountable within a filter holder cup 10.
	It would have been obvious to one skilled in the art to provide the cup body of Jordana with the filtering element disclosed in Liu, in order to protect the dispensing hole and further prevent the passage of unwanted materials to the dispensing valve.
	It should be noted that a coffee machine for use with filtering system of Jordana is disclosed at paragraph 0028. A pump provided with the coffee machine allowing for operation at a variety of infusion pressures. The valve arrangement 5 allowing for the dispensing of infused coffee at a varied flow rate.
	In regards to claim 5, the filter element of Liu is designed as a fine filter for the removal of small particles within an infused beverage. The separating filtering wall of Jordana is designed to filter coffee powder particles from an infusion liquid. Thus, it can be assumed that the through holes in the filtering element would be smaller than the through holes in the filtering wall.
	In regards to claim 9, Jordana discloses all of the claimed subject matter except for a filtering wall fixed permanently to the cup-shaped body. It would have been obvious to one skilled in the art to permanently fix the filtering wall to the cup-shaped body, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
	In regards to claim 12, it would have been obvious to one skilled in the art to form the filtering element holes and filtering wall holes within the claim diameter ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordana in view of Liu as applied to claims above, and further in view of Schiettecatte.
	Schiettecatte discloses that it is known in the art to provide a perimeter gasket 12 about a filtering wall of a filter 2. The perimeter gasket ensures a watertight seal between the filter wall and the cup-shaped body inner wall.
	It would have been obvious to one skilled in the art to provide the filtering wall of Jordana, as modified by Liu, with the perimeter gasket disclosed in Schiettecatte, in order to ensure all infusion liquid flows through coffee power and the through holes of the filtering wall.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Suggi Liverani et al. and Yang, as well as EP 1319357 are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761